EXHIBIT A
4/10/2018
IMG_5706.jpg

 
     
        
 
    
   
      
        
    
    
    
      
     
  

FeaTHER LAW Firm, P.C.
666 Otp Country Roap
Suite 605
Telev! 516.748.900 Garven Crry, New York 11530
elephone: 516.745.9000 DFeath
Facsimile: 516.908.3930 wii Feathen a La¥Firm com
. TM.com

 
 

AGREEMENT TO PROVIDE LEGAL SERVICES
Dated: April 9, 2018

Names and Addresses of parties entering into the agreement:

Clients: JT RESTAURANT CORP d/b/a
ANGELINA’S PIZZERIA & RESTAURANT
GIUSEPPE MAGNOTTA
VINCENT SORRENTINO s/h/a VINCENT DOE

 

 
 

Attorney: Feather Law Firm, P.C.

A This agreement is made between the undersigned Clients and Feather Law F
P.C. (hereinafter referred to as “The Law Firm”).

  

2 The undersigned Clients hereby retain the Law Firm to repres
them in the matter of Jose Zavala v. JT Restaurant Corp... eta
the Eastern District of New York, Docket No. 18-CV-1 530.

  

‘In consideration of the services rendered, and to be rendere
the undersigned Clients hereby agree to pay the Law F
“hour for attorneys’ time and $125.00 per hour for p
‘have agreed to deposit a retainer fee in the amount 0

. :

 

 

 

tial retainer fe

Whenever the balance of the ini
' replenish sai

000.00, the Clients agree to

   

  

 

 

 

 

 

h . i i =
tips://mail.google.com/mail/u/0/?tab=mm#search/magnotta/1 62abed0f5c858687proiector=1 &messaaePartld=0.3 44
4/10/2018
IMG_5705 jpg

  
    
 
 
   
  
     
   
 
     
   
   
   
  
  
 
  
  
  
 
 
  
   
  
  
  
  
 
 
 
  
  
  
  
  

costs, messenger
alls, process service
and excess postage)

ed to expert fees, court
ng distance telephone ¢

put not limit
nd court transcripts,

disbursements ne Bro ceedings, 10
ices, tr se. : a pot osition a

serve wel and parking fees, oF > pehalf

foes, Ni curred on the Clients’ ben

which are 17 .
apply to all time expended

at the hourly rates
luding but not limited to office meetings and
yy OF placed to the

ferences, either placed b
the Clients’ behalf or related to the Clients’

ion of correspondence, pleadings, motions,
ffirmations, or any other

her understand th

sients furl .
The et the Clients’ penne a cor
conferencess telephone “4 se had on
Clients, oF otherwise? made or vis
matter preparation, review an 1 °
i ” re demands and responses, affidavits and ali
dis iets memoranda, Or papers relative to the Clients’ matter, legal research,
Jo pee ances, conferences, file review, preparation time, travel time and any

ar . . ge
cor ee pended on behalf of or in connection with the Clients’ matter.

other time €*
he Law Firm its legal fe

7 The Clients agree to pay t
advances made on its behalf that may be due from
fifteen (15) calendar days from the date that the Law Firm submits

Clients for same.

es and to reimburse it for any

time to time not later than
a bill to the

8. The foregoing fee does not include costs and disbursements chargeable to the
Clients, which may include, but are not necessarily limited to, travel expenses,
photocopying charges, subpoena fees, deposition fees, overnight deliveries,
excess postage fees, and all other expenses properly chargeable to the prosecution —
and/or defense of this claim. The Clients understand that they are responsible for: a

all disbursements and agree to pay same as such payment becomes necessary.

the escrow account of the

deposited in
described costs and

at the amount of $0 shall be
d account shall be used to pay the above- T
_. disbursements. The Clients understand that they may be requested to replenish
-\ this account from time to time and agree to do so promptly. The Law Firm agrees

to provide a full accounting of the escrow expenditures upon request. oe

9, _Itis agreed th

 

 

or disbursements, such as, but not limited to, the
ay request, and the Clients agree to

to be placed int e Law Firm's

  
     

rior to the expenditure of major disbu
ition transcripts, the Law Firm m

monies to be used for said purpose(s),

      
  

   

‘escrow account.

 
    

understand that they will not receive interest that may act

oney held by the Law Firm in the escro
that such interest is not income to the Law Fim
N ‘under the terms of the Interest on

    
    
     

httns://mail ea camim Ptah=mm#ecearch/mannattalt AVahadNfRrRRRRQInrAiactinr=1 Lm noaDdartlt—N 4
s aononie cam/imaili/A/
Heearchima atta/l aha Q
lactnr=1&maceanadartl
414
4/10/2018 IMG_5707.jpg

 
   
  
  
    
  
 
    
   
 
   

  
 

satisfaction, and Clients wish to enter into this retain ;
should keep a copy of the signed agreement, er agreement. ‘The Clients
It is impossible to determine in advance the amount of time that will be needed to
complete your case to either be settled or tried by a court or jury. We shall use
our best judgment to determine the amount of time and who is to perform the
legal services to prosecute your case. We will keep you fully informed of all
events that take place in your case by this office.

Dated: April 9, 2018

Very truly your:

 

David S. Feather
Onbehalfof
Feather Law Firm, P.C.

  

 

 

 

 

 

 

httne Heanil ananla Anmleanilh dINOtAlb omen te narah lean an attr 1d QO RL A ANEE AOL OR ODM eRi A Rt PR dO Renan DarHAan did
